FILED
                            NOT FOR PUBLICATION                             DEC 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OFFICE DEPOT INC.,                               No. 10-16383

               Plaintiff - Appellee,             D.C. No. 3:06-mc-80356-SI

  v.
                                                 MEMORANDUM *
JOHN ZUCCARINI, dba County Walk,

               Defendant - Appellant,


DS HOLDINGS LLC,

               Receiver - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John Zuccarini, dba County Walk, appeals pro se the district court’s denial

of his motions: 1) to enjoin appellee DS Holdings, LLC and its receiver from

selling certain domain names to satisfy a judgment against Zuccarini in favor of

appellee Office Depot, Inc.; 2) to order the return to Zuccarini of certain domain

names; and 3) for relief under Federal Rule of Civil Procedure 60(b), challenging

the district court’s underlying order appointing a receiver to auction the domain

names. In a prior appeal, this court affirmed the district court’s order appointing a

receiver to auction the domain names. Office Depot, Inc. v. Zuccarini, 596 F.3d

696, 703 (9th Cir. 2010).

      The district court did not abuse its discretion in denying the motion to enjoin

the sale of certain domain names.

      We affirm the district court’s denial of Zuccarini’s Rule 60(b) motion and

motion to order the return of certain domain names, for the reasons stated in the

district court’s order dated September 7, 2010.

      Appellees’ requests to designate Zuccarini as a vexatious litigant and for

sanctions are denied.

      AFFIRMED.




                                          2                                    10-16383